DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 9, lines 4-6. generate instructions for the  actuator based on the angular parameter; and control the  actuator based on the instructions.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Independent claim 1 has been amended to successfully overcome the previous 112a, 112b and 102(a)(1) rejections. The previous double patenting rejections have also been withdrawn in light of the amendments. 
Claim 1 now discloses: A system for tire inflation comprising: a drive mechanism (120) defining a rotational axis, comprising an eccentric mass (121) that radially offsets a center of mass of the drive mechanism from the rotational axis, the eccentric mass rotatable about the rotational axis; a drive coupler (140) having a first and second end, the first end coupled to the drive mechanism radially distal the rotational axis; a reciprocating pump (130) coupled to the second end of the drive coupler; a housing (110) configured to mount the reciprocating pump to a hub (900) of a wheel; an actuator (various different types of actuators are disclosed in the specification and may include an electric generator (torque regulation mechanism 150 operating as a dynamo), a motor (150 operating as a motor, see paragraph [0050]) or a clutch (engagement mechanism 154 of torque regulation mechanism 150)) operable between a first and second mode (pumping mode and freewheeling mode); and a controller (180) communicatively coupled to the actuator and configured to control the actuator between the first and second modes to control drive mechanism operation (see paragraph [0060] for example).
Nakano (US 7,581,576) was utilized by the examiner in the non-final rejection dated 10/08/2021 to anticipate the previous limitations of claim 1. However, as amended, Nakano does not disclose a controller driven actuator that operates between two modes as claimed. 
Baumgarten (US 5,947,696) discloses a tire inflation system comprising a suspended rotating mass (60) and a reciprocating pump (pump 10 comprising piston 37). However, Baumgarten fails to make any mention of a controller driven actuator and the remaining structure such as an eccentric mass and a drive coupler for instance. 
The aforementioned tire inflation systems would require substantial hindsight reconstruction in order to render obvious all the limitations of claim 1 and such modification would be unnecessary and would potentially destroy the intended operation of these devices. 
Several further searches have not yielded any prior art reference or combination of prior art references that would satisfactorily anticipate or render obvious all the claimed limitations of the instant independent claim(s) and the respective dependent claim(s). Due to these reasons, claim 1 and its dependent claims are deemed allowable.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK L PLAKKOOTTAM whose telephone number is (571)270-7571. The examiner can normally be reached Monday - Friday 12 pm -8 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746